                                                        ri'



                                             2C/fiHnv

                                           CLERK
                                    SO. DiST
           IN THE UNITED STATES DISTRICT

         FOR THE SOUTHERN DISTRICT OF GEORGIA

                                                        £V418-'262
                                       CASE NO.         ^^


                          GENERAL ORDER


     Federal Rule of Civil Procedure 26(f) requires the parties to confer,

develop a proposed discovery plan, and submit a report to this Court.
Subsequent to the filing ofthe report,a Scheduling Order must be entered

pursuant to Fed. R. Civ.P. 16(b). Therefore,by the eaHierof60 days after

any defendant has been served with the complaint or 45 days after any

defendant has appeared, the parties shall confer as provided in Rule 26(f).

See L.R. 26.1(a). Within 14 days after the required conference held

pursuant to Rule 26(f), the parties shall submit to the Court a vrritten

report conforming to the language and format of the Rule 26(f) Report

attached to this Order. L.R. 26.1(b);see Appendijc ofForms to Local Rules.

     Except in unusually protracted or complex cases, the parties will be

expected to adhere to the following deadlines and limitations:
